MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                      FILED
      regarded as precedent or cited before any                             Jun 10 2020, 10:07 am
      court except for the purpose of establishing
                                                                                 CLERK
      the defense of res judicata, collateral                                Indiana Supreme Court
                                                                                Court of Appeals
      estoppel, or the law of the case.                                           and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Andrea L. Ciobanu                                        Lauren E. Harpold
      Ciobanu Law, P.C.                                        Lainie A. Hurwitz
      Indianapolis, Indiana                                    Ruppert & Schaefer, P.C.
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      L.B.,                                                    June 10, 2020
      Appellant-Respondent,                                    Court of Appeals Case No.
                                                               19A-DC-2594
              v.                                               Appeal from the
                                                               Hamilton Superior Court
      M.B.,                                                    The Honorable
      Appellee-Petitioner.                                     Jonathan M. Brown, Judge
                                                               Trial Court Cause No.
                                                               29D02-1706-DC-5218



      Kirsch, Judge.


[1]   L.B. (“Mother”) appeals the trial court’s order finding her in indirect contempt

      for violating the trial court’s previous order, contained in the dissolution decree,

      that required the children of the marriage to be vaccinated with the schedules

      Court of Appeals of Indiana | Memorandum Decision 19A-DC-2594 | June 10, 2020                  Page 1 of 19
      set forth by the American Academy of Pediatrics or as otherwise suggested by

      the children’s doctors. Mother raises several issues, which we restate as:


              I.       Whether the trial court erred in proceeding with the
                       contempt action while a prior appeal regarding the trial
                       court’s previous order granting M.B. (“Father”) sole legal
                       custody for medical decisions regarding their children and
                       ordering that the children be vaccinated was pending with
                       this court;


              II.      Whether the trial court abused its discretion when it found
                       Mother in indirect contempt for violating the trial court’s
                       previous order by objecting to having one of the children
                       vaccinated; and


              III.     Whether the trial court abused its discretion when it
                       awarded Father attorney fees in the amount of $3,000 for
                       Mother’s failure to comply with the trial court’s order.


[2]   We affirm.


                                 Facts and Procedural History
[3]   Mother and Father were married in August 2002, and their marriage was

      dissolved by decree in November 2018. Appellant’s App. Vol. 2 at 33. Three

      children were born in the marriage. This appeal concerns only A.B., who was

      thirteen at the time of the proceedings at issue. Id. at 34, 134-37. By the

      agreement of the parties and an order of the court, Father and A.B. began

      participating in reunification therapy in November 2018. Id. at 21-22; Tr. Vo1. 2

      at 71. All issues in the underlying dissolution proceedings were resolved by

      agreement of the parties, except for the issue of legal custody pertaining to
      Court of Appeals of Indiana | Memorandum Decision 19A-DC-2594 | June 10, 2020   Page 2 of 19
      medical decisions concerning the children. Appellant’s App. Vo1. 2 at 32.

      Hearings regarding that issue involved substantial evidence from the parties and

      various medical professionals and took place over the course of five days. Id.

      After hearing the evidence and taking the matter under advisement, the trial

      court issued an order on April 17, 2019, which, in relevant part, awarded

      Father sole legal custody as to medical decisions for the children and ordered

      the children to be vaccinated according to Father’s wishes and in accordance

      with the schedules set forth by the American Academy of Pediatrics or as

      otherwise suggested by the children’s doctors (“the April 2019 Order”). Id. at

      100. Mother appealed that order, and the trial court’s decision was affirmed by

      this court in an unpublished memorandum decision. See L.B. v. M.B., No. 19A-

      DC-993, 2019 WL 6335334 (Ind. Ct. App. Nov. 27, 2019).


[4]   On July 22, 2019, while the prior appeal was pending, Father filed his

      “Verified Petition for Rule to Show Cause and Request for Attorney’s Fees”

      with the trial court. Appellant’s App. Vol. 2 at 121-25. In this petition, Father

      asserted, in relevant part, that: A.B.’s middle school required her to be current

      with her vaccinations before school began or she would not be permitted to

      attend; that reunification therapy between Father and A.B. was ongoing with

      Dr. Kevin Byrd (“Dr. Byrd”); that Dr. Byrd recommended that Father not enter

      any medical appointment room with A.B. and not force any interactions with

      A.B.; that A.B. had an appointment with her pediatrician, Dr. Kristen Gollnick

      (“Dr. Gollnick”), on June 28, 2019, at which A.B. was to get her vaccinations;

      that when Dr. Gollnick brought up the topic of vaccinations, A.B. presented


      Court of Appeals of Indiana | Memorandum Decision 19A-DC-2594 | June 10, 2020   Page 3 of 19
      Dr. Gollnick with “anti-vaccination” documentation and refused vaccinations

      while Mother was present; and that Mother failed to assist Dr. Gollnick to

      ensure A.B. was vaccinated consistent with Father’s wishes as medical legal

      custodian. Id. Father requested that Mother be found in contempt and be

      ordered to pay his attorney fees. Id. at 125.


[5]   On July 25, 2019, Mother filed her “Verified Response to Verified Motion for

      Rule to Show Cause and Request for Attorney Fees, Verified Cross Petition for

      Rule to Show Cause and Request for Attorney Fees, and Motion to Compel.”

      Id. at 127-33. In her pleading, Mother denied the allegations made in Father’s

      petition and asserted: (1) that she could not be held in contempt because the

      April 2019 Order was not “clear and certain”; (2) that Father should be held in

      contempt because the April 2019 Order “is unambiguous in that the children

      are to be vaccinated and that Father is the Medical Legal Custodian,” and by

      failing to ensure that the children are vaccinated, Father was in contempt of the

      April 2019 Order; and (3) that Father should be compelled to “accomplish [the]

      task of completing vaccinations.” Id. Mother also sought an award of attorney

      fees. Id.


[6]   On July 31, 2019, a hearing was held on both parties’ pleadings. Id. at 16. At

      the hearing, Dr. Gollnick testified as follows as to what transpired at the

      appointment on June 28, 2019:


              [W]hen I asked what we were going to be doing with shots, both
              [A.B.] and [Mother] said that they did not consent. And then
              they started discussing, again, the safety about shots and their

      Court of Appeals of Indiana | Memorandum Decision 19A-DC-2594 | June 10, 2020   Page 4 of 19
              objections to the shots and why they didn’t want to get the shots.
              And [A.B.] brought out some information that she had
              researched that she wanted me to review. At which point I said
              it really doesn’t matter. We need to get shots done because we
              have a court order to get shots done and they are medically
              necessary, but they both continued to voice their objections to the
              shots.


      Tr. Vol. 2 at 7. Dr. Gollnick further stated that “[Mother] did verbalize that she

      didn’t consent to the vaccines.” Id. at 26. Dr. Gollnick also testified that

      Mother never advised A.B. that there was a court order and that A.B. needed to

      be vaccinated. Id. at 8. As a result, “[A.B.] did not get her shots” at the June

      28, 2019 appointment. Id. Dr. Gollnick stated that the documentation A.B.

      brought to the appointment was “what I would have expected from a 12-year-

      old, but along the same -- same as what Mom has brought in.” Id. at 9.

      Although Dr. Gollnick was willing to forcibly vaccinate A.B., it was her policy

      to have a parent present for vaccination, she did not think it was fair for A.B. to

      be alone, and Mother had previously been at every vaccination appointment for

      the other children. Id. at 11, 15. However, Mother and A.B. continued to be

      argumentative, and A.B. was not vaccinated. Id. at 8.


[7]   Prior to and during the time of the June 28, 2019 appointment, A.B. and Father

      were engaged in reunification therapy with Dr. Byrd, and Dr. Byrd had been

      working for many months to repair the “substantial distortions” A.B. had of

      Father. Id. at 28, 95. Progress had been “slow from the start” as A.B. was very

      stubborn, and Father and A.B. were not yet at the point of being in a room

      together at the time of the hearing, because A.B. refused to. Id. at 30, 38. Dr.

      Court of Appeals of Indiana | Memorandum Decision 19A-DC-2594 | June 10, 2020   Page 5 of 19
Byrd therefore testified that he believed it was reasonable for Mother to be in

the exam room when A.B. received her vaccinations because “the idea of

having [Father] be in the room while [A.B.] is being vaccinated against her will

would have set the reunification process back months, if it didn’t completely

derail it,” and because A.B. had equated being vaccinated with being raped. Id.

at 38-39. Dr. Byrd further testified that requiring Father to be in the room when

A.B. was vaccinated would “fuel her biggest fears,” and that any plan requiring

Father to transport A.B. to her pediatrician and accompany her into the

examination room would be a “train wreck.” Id. at 93. Dr. Byrd stated that

after the months of reunification therapy, he “would have thought it would be

quite obvious to [Mother] that that would be a very bad idea, and it would reset

the reunification therapy back.” Id. at 40. The trial court then questioned Dr.

Byrd as follows:


        And so, if I have the other parent who is not wanting to follow
        the Court’s order and is still objecting to the physician about
        vaccinations and still presenting information to the physician,
        either directly or using her 13 year old daughter or 12 year old
        daughter to dissemination [sic] this communication to the
        physician, that Mother is indirectly thwarting this reunification
        process by creating a situation by which, psychologically, [A.B.]
        believes that Father is indirectly raping her by requiring her to get
        a vaccination. Have I adequately summed up what’s going on
        here, sir?


Id. at 83. Dr. Byrd responded, “That was perfect, yes.” Id.




Court of Appeals of Indiana | Memorandum Decision 19A-DC-2594 | June 10, 2020   Page 6 of 19
[8]    Father testified that he had scheduled the June 28, 2019 vaccination

       appointment for all the children and that he was in the waiting room during the

       appointment. Id. at 102, 105. While Mother took A.B. back to the

       examination room, Father stayed in the waiting room with the other two

       children. Id. at 103, 105. Father explained that he did not go back to the

       examination room with A.B. because of their strained relationship and

       elaborated that he had “not talked to [his] daughter for almost two years”

       because “her image and view of [Father] is so distorted that [he] can’t have any

       interaction with her whatsoever.” Id. at 103. Father stated that it was not an

       option for Father to “take [A.B.] over there [to get vaccinated] when she won’t

       even acknowledge me, get in my car, look at me, talk to me.” Id.


[9]    At the time of the July 31 hearing, A.B. had still not received her vaccinations,

       her school was set to begin in less than two weeks, and she could not attend

       school without receiving certain vaccinations. Id. at 107. Father requested that

       Mother transport A.B. to the next scheduled appointment to get her

       vaccinations and that she be present in the room with A.B. while she received

       her vaccinations. Id. at 115. Father testified that he had incurred $2,390 in

       attorney fees bringing his contempt action and submitted an affidavit from his

       attorney documenting the fees. Id. at 117.


[10]   At the hearing, Mother testified that she was in the room with A.B. and Dr.

       Gollnick on June 28, 2019 for the vaccination appointment. Id. at 153. Mother

       stated that, during that appointment, Dr. Gollnick told A.B. there was a court

       order and that Mother said nothing to “back Dr. Gollnick up” regarding the

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2594 | June 10, 2020   Page 7 of 19
       court order because she was “not going to forcefully do anything to my child”

       and did not “want to be a part of forcing any of my children to be vaccinated.”

       Id. at 155, 158. Mother acknowledged that A.B. was unwilling to be in the

       same room with Father but stated she still thought that Father should be the

       one in the room with A.B. when she received vaccinations because Mother did

       not “want to be a part of it.” Id. at 150-51. Mother admitted that A.B. had

       drawn an analogy between rape and vaccination and that she had not corrected

       A.B. because “[A.B.] genuinely feels that being forcefully held down and

       injected with something against her will, to her meant what she looked in the

       dictionary about.” Id. at 170, 172. The trial court asked Mother if she would

       correct A.B. in the future, to which Mother eventually admitted that she did not

       feel that she had to say anything because she could “see where [A.B.] was

       coming from” in the analogy. Id. at 172, 175.


[11]   At the conclusion of the hearing, the trial court advised the parties that A.B.

       must be vaccinated as was required to begin school within ten days and that it

       would take the parties’ pending motions under advisement. Id. at 190-91. On

       August 14, 2019, Mother filed a notice indicating that A.B. had been

       vaccinated. Appellant’s App. Vol. 2 at 17. On September 6, 2019, the trial court

       issued an order, finding that, although Mother had testified that A.B. was

       making the decision to object to vaccinations, the trial court believed that those

       objections were “orchestrated by [Mother], and this Court attributes those

       objections to [Mother] (which is in contravention of this Court’s order)” and

       that “A.B. is a minor child, is not charged by this Court with decision-making


       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2594 | June 10, 2020   Page 8 of 19
as to vaccinations, and [Mother] was in the examination room.” Id. at 135-36.

The order also found that Father “has medical legal custody, which means he

gets to make medical decisions as to vaccinations. This does not mean he must

be in the room enforcing a vaccination provision ordered by this Court when

[Mother] is fully aware of the same order.” Id. at 135. The trial court’s order

found Mother to be in indirect contempt and concluded:


        16. As ordered previously, [Father] shall make arrangements for
        A.B. to receive the vaccinations, as he has done previously. If
        [Mother] is unable to transport A.B. to the appointment, [Father]
        shall make arrangements for transportation of A.B. to the
        appointment, or take A.B. to the appointment himself;


        ....


        18. Though [Mother] did cooperate with vaccinations for A.B.
        after the hearing on July 31, 2019, [Father] still incurred attorney
        fees and had to file his motion in order to insure [sic] compliance
        with this Court’s order;


        19. The Court awards [Father] reasonable attorney fees in the
        amount of $3000[] for [Mother’s] failure to comply with this
        Court’s order;


        20. With respect to [Mother’s] Verified Cross Petition for Rule to
        Show Cause and Request for Attorney Fees and Motion to
        Compel, the Court denies same.


Id. at 136-37. Mother now appeals.




Court of Appeals of Indiana | Memorandum Decision 19A-DC-2594 | June 10, 2020   Page 9 of 19
                                      Discussion and Decision

                                    I.      Effect of Pending Appeal
[12]   Initially, Mother argues that the trial court erred in issuing an order finding her

       to be in indirect contempt because the trial court did not have jurisdiction over

       the matter of whether she willfully violated the April 2019 Order due to the fact

       that, at the time of the contempt proceedings, an appeal was pending regarding

       the April 2019 Order’s grant of sole legal custody as to medical decisions to

       Father. Mother asserts that the trial court had no further jurisdiction to act

       upon the April 2019 Order once this court acquired jurisdiction over her appeal.

       Mother further contends that Father’s petition for rule to show cause was a

       “disguised effort to modify or create a new order that Mother be forced to

       accomplish the vaccinations” and that no modifications could be done while

       the appeal was pending. Appellant’s Br. at 17.


[13]   This court acquires jurisdiction over an appealed case on the date the trial court

       clerk issues its Notice of Completion of Clerk’s Record. Ind. Appellate Rule 8.

       Generally, once an appeal is perfected, the trial court loses jurisdiction over the

       case. In re N.H., 866 N.E.2d 314, 317 n.3 (Ind. Ct. App. 2007). “This rule

       facilitates the orderly presentation and disposition of appeals and prevents the

       confusing and awkward situation of having the trial and appellate courts

       simultaneously reviewing the correctness of the judgment.” Southwood v.

       Carlson, 704 N.E.2d 163, 165 (Ind. Ct. App. 1999). However, “we have held

       that the trial court can still rule on issues that could not have been raised on

       appeal.” In re N.H., 866 N.E.2d at 317 n.3. There are situations in which a trial

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2594 | June 10, 2020   Page 10 of 19
       court may retain jurisdiction and act notwithstanding a pending appeal,

       including to perform ministerial tasks such as reassessing costs, correcting the

       record, or enforcing a judgment. In re Paternity of V.A., 10 N.E.3d 65, 68 n.4

       (Ind. Ct. App. 2014) (citing City of New Haven v. Allen Cty. Bd. of Zoning Appeals,

       694 N.E.2d 306, 310 (Ind. Ct. App. 1998), trans. denied). Further, in family law

       cases, there are often issues unrelated to a pending appeal that the trial court

       may still decide. See, e.g., Meade v. Levett, 671 N.E.2d 1172, 1180 (Ind. Ct. App.

       1996) (trial court had authority to hold a contempt hearing and punish the

       mother for failing to return child to the father even though issue of modification

       of custody was pending on appeal).


[14]   Here, while Mother was appealing the trial court’s April 2019 Order and the

       grant to Father of sole legal custody as to medical decisions, she disobeyed the

       order by objecting to A.B.’s vaccinations at the June 28, 2019 appointment.

       “Even an erroneous order must still be obeyed.” D.G. v. W.M., 118 N.E.3d 26,

       31 (Ind. Ct. App. 2019), trans. denied. “A party’s remedy for an erroneous order

       is appeal, and disobedience of the order is contempt.” Id. Therefore, although

       Mother may have believed the April 2019 Order to be erroneous, she was

       required to obey it. When Mother disobeyed the trial court’s order, a new set of

       facts was created that did not exist at the time Mother initiated her first appeal,

       which created a new cause of action for Father to pursue, and the trial court

       had authority to proceed on the contempt petitions filed by the parties and to

       enforce its judgment. See City of New Haven, 694 N.E.2d at 310; Meade, 671

       N.E.2d at 1180. We conclude that the trial court did not err when it issued its

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2594 | June 10, 2020   Page 11 of 19
       order finding Mother in indirect contempt while Mother’s first appeal was

       pending.


                                       II.     Finding of Contempt
[15]   Whether a person is in contempt of a court order is a matter left to the trial

       court’s discretion. Akiwumi v. Akiwumi, 23 N.E.3d 734, 741 (Ind. Ct. App.

       2014). We will reverse the trial court’s finding of contempt only where an

       abuse of discretion has been shown, which occurs only when the trial court’s

       decision is against the logic and effect of the facts and circumstances before it.

       Id. When we review a contempt order, we neither reweigh the evidence nor

       judge the credibility of the witnesses. Id. “‘Willful disobedience of any lawfully

       entered court order of which the offender had notice is indirect contempt.’” In

       re Paternity of M.F., 956 N.E.2d 1157, 1163 (Ind. Ct. App. 2011) (quoting

       Henderson v. Henderson, 919 N.E.2d 1207, 1210 (Ind. Ct. App. 2010)). Mother

       bore the burden of showing that her violation was not willful. Akiwumi, 23

       N.E.3d at 741 (citing Williamson v. Creamer, 722 N.E.2d 863, 865 (Ind. Ct. App.

       2000)).


[16]   Mother argues that the trial court abused its discretion when it found her in

       indirect contempt of the April 2019 Order because the order is silent as to who

       is to carry out the vaccinations, and although the April 2019 Order ordered that

       the children shall be vaccinated in accordance with the schedules set forth by

       the American Academy of Pediatrics or as otherwise suggested by the children’s

       doctors, it does not state which parent is to effectuate the vaccinations. Mother


       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2594 | June 10, 2020   Page 12 of 19
       also contends that she should not have to participate in the children’s medical

       care and that Father should have been forced to carry out A.B.’s vaccinations

       because he has sole legal custody as to medical decisions, and “it is Father’s

       responsibility to ensure that the children are transported to medical

       appointments and that the appointments are completed.” Appellant’s Br. at 14.

       She, therefore, asserts that the April 2019 order was not clear and certain, and

       she could not be found to be in contempt for violating an order that was

       ambiguous and indefinite.


[17]   The willful disobedience of any lawfully entered court order of which the

       offender had notice constitutes indirect contempt. Akiwumi, 23 N.E.3d at 737.

       The order must have been so clear and certain that there could be no question

       as to what the party must do, or not do, and so there could be no question

       regarding whether the order is violated. Bandini v. Bandini, 935 N.E.2d 253,

       264–265 (Ind. Ct. App. 2010). A party may not be held in contempt for failing

       to comply with an ambiguous or indefinite order. Id. Uncontradicted evidence

       that a party is aware of a court order and willfully disobeys it is sufficient to

       support a finding of contempt. Bessolo v. Rosario, 966 N.E.2d 725, 730 (Ind. Ct.

       App. 2012), trans. denied. In cases of indirect contempt, the person charged with

       indirect contempt is entitled to be served with a rule to show cause. Akiwumi,

       23 N.E.3d at 738. Pursuant to Indiana Code section 34-47-3-5, the rule to show

       cause must, among other requirements, clearly and distinctly set forth the facts

       that are alleged to constitute the contempt.




       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2594 | June 10, 2020   Page 13 of 19
[18]   In its April 2019 Order, the trial court awarded Father sole legal custody for

       medical decisions regarding the parties’ children and ordered that the children

       shall be vaccinated in accordance with the schedules set forth by the American

       Academy of Pediatrics or as otherwise suggested by the children’s doctors.

       Appellant’s App. Vol. 2 at 100. Mother was aware of the trial court’s April 2019

       Order and Father’s decision as legal custodian for medical decisions that the

       children would be vaccinated. Mother was also aware that A.B. had to be

       timely vaccinated to attend her school. Father made a vaccination appointment

       for A.B. on June 28, 2019 to which Mother brought A.B. Mother knew that

       Father had not had any real contact, including parenting time, with A.B. for

       nearly two years, and that A.B. would not willingly be in any space with

       Father, including a car or an examination room for vaccinations. Mother also

       knew that Dr. Byrd had expressly recommended that Father and A.B. not be in

       the same room, particularly for vaccinations, and Mother testified that she

       agreed that such a situation would not be beneficial. Tr. Vol. 2 at 152. Dr.

       Gollnick testified that it was her policy to have a parent in the room for all

       vaccinations and that Mother had attended all prior vaccination appointments

       for all three children. Therefore, Mother knew that A.B. was required to be

       vaccinated and that it was not feasible for Father to physically ensure this

       occurred, so Mother understood she must assist in accomplishing this and

       refused to do so. See id. at 155 (Mother responding “because I am not going to

       forcefully do anything to my child,” when asked why she did not support Dr.

       Gollnick when the doctor reminded A.B. she had to be vaccinated on June 28,

       2019).
       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2594 | June 10, 2020   Page 14 of 19
[19]   The evidence presented showed that Mother knew that, according to the April

       2019 Order, the children, including A.B., were required to be vaccinated, and at

       the June 28, 2019 appointment, Mother refused to accomplish this mandate.

       Father made the vaccination appointment for June 28, 2019, and Mother

       voluntarily transported A.B. to the appointment and went into the examination

       room with A.B. When Dr. Gollnick sought to vaccinate A.B. during the

       appointment, both A.B. and Mother stated that they did not consent. Id. at 7.

       Mother and A.B. then started discussing the safety of vaccinations and their

       objections and why they did not want to get the vaccinations. Id. A.B.

       presented literature she wanted Dr. Gollnick to review that the doctor

       recognized as similar to information she had previously received from Mother.

       Id. at 8-9. Dr. Gollnick then reminded Mother and A.B. that the vaccinations

       needed to be done because there was a court order and they were medically

       necessary, and both Mother and A.B. continued to voice their objections to the

       vaccinations. Id. at 7, 153. Mother did not reprimand A.B. or reinforce what

       Dr. Gollnick said and, instead, voiced her objections. At that time, by refusing

       to give consent and continuing to object to A.B. receiving vaccinations, Mother

       willfully violated the trial court’s April 2019 Order. We, therefore, conclude

       that the trial court did not abuse its discretion when it found Mother to be in

       indirect contempt.


[20]   Additionally, Mother contends that, even if she had violated the April 2019

       Order and was found in indirect contempt, she should be purged of the

       contempt because, after the July 31, 2019 hearing, A.B. received her


       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2594 | June 10, 2020   Page 15 of 19
       vaccinations when “the parties agreed upon a third party to transport the

       children, which resulted in the children receiving their vaccinations.”

       Appellant’s Br. at 20. “The purpose of civil contempt is to coerce action by the

       contemnor for the benefit of the aggrieved party; civil contempt is not meant to

       punish the contemnor.” Reynolds v. Reynolds, 64 N.E.3d 829, 835 (Ind. 2016).

       Mother is correct that Indiana Code section 34-47-3-5 states, “The court shall,

       on proper showing, extend the time provided under subsection (b)(3) to give the

       defendant a reasonable and just opportunity to be purged of the contempt.”

       Ind. Code § 34-47-3-5(c). However, this “‘purge’ portion of the statute has

       typically only applied to cases where the trial court has ordered jail time to

       coerce action by the contemnor.” Reynolds, 64 N.E.3d at 835 (citations

       omitted). Our Supreme Court explained that this is likely because jail time is

       generally punitive in nature and civil contempt orders avoid punishing the

       contemnor by allowing the party to be purged of contempt. Id. Here, as in

       Reynolds, the trial court did not order Mother to serve any jail time. Because

       Mother was not ordered to serve any jail time, she was not entitled to an

       opportunity to purge herself, and the fact that the children later received their

       vaccinations is irrelevant to the issue of whether she was properly found to be in

       indirect contempt for her actions at the June 28, 2019 appointment, which

       occurred before the hearing and necessitated Father’s petition for rule to show

       cause and the later hearing on the petition.


[21]   Mother further claims that her due process rights were violated because the trial

       court’s order finding her in indirect contempt was actually a modification of the


       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2594 | June 10, 2020   Page 16 of 19
April 2019 Order. She asserts that the trial court’s order was a modification of

the April 2019 Order because it stated the following: (1) “[Father] has medical

legal custody, which means he gets to make medical decisions as to

vaccinations. This does not mean he must be in the room enforcing a

vaccinations provision [in the April 2019 Order] when [Mother] is fully aware

of the same order”; and (2) “[Father] shall make arrangements for A.B. to

receive the vaccinations . . . [i]f [Mother] is unable to transport A.B. to the

appointment, [Father] shall make arrangements for transportation of A.B. to

the appointment or take A.B. to the appointment himself.” Appellant’s App. Vol.

2 at 135-36. However, these statements were not modifications of the April

2019 Order and changed nothing that was true at the time of the June 28, 2019

doctor’s appointment when Mother willfully violated the April 2019 Order. In

its contempt order, the trial court did not impose any new or unforeseen

burdens on Mother; it did not compel any new transportation obligation on

Mother and only stated that if she is unable to transport A.B., either Father or a

third party shall do so. Prior to the contempt order, Mother had always taken

the children to their vaccination appointments, and she testified that she was

willing to drive A.B. to vaccination appointments or to allow someone else to

do so. Tr. Vol. 2 at 145, 148. Thus, the trial court did not modify the April

2019 Order, and to the extent the April 2019 Order was clarified, the trial court

did not violate Mother’s due process rights.




Court of Appeals of Indiana | Memorandum Decision 19A-DC-2594 | June 10, 2020   Page 17 of 19
                                             III. Attorney Fees
[22]   “‘Once a party has been found in contempt of court, monetary damages may be

       awarded to compensate the other party for injuries incurred as a result of the

       contempt.’” Bessolo, 966 N.E.2d at 731 (quoting Phillips v. Delks, 880 N.E.2d

       713, 720 (Ind. Ct. App. 2008)). When determining whether to award attorney

       fees, a trial court “must consider such factors as the resources of the parties, the

       relative earning ability of the parties, and other factors, which bear on the

       reasonableness of the award.” J.S. v. W.K., 62 N.E.3d 1, 9 (Ind. Ct. App.

       2016). A trial court is not required to give reasons for its determination or

       explicitly weigh the factors set forth above. Id. In determining an amount of

       damages, the trial court may take into account the inconvenience and

       frustration suffered by the aggrieved party. Bessolo, 966 N.E.2d at 731. The

       determination of damages in a contempt proceeding is within the trial court’s

       discretion, and we will reverse an award of damages only if there is no evidence

       to support the award. Id.


[23]   At the end of her brief, Mother asserts that “the order on attorney’s fees should

       be reversed for the reasons stated herein, because Mother should not be in

       contempt, as well as the disparity of the income of the parties.” Appellant’s Br.

       at 21. However, Mother cites to no authority or portion of the record to

       support her argument. Generally, a party waives any issue raised on appeal

       where the party fails to develop a cogent argument or provide adequate citation

       to authority and portions of the record. Smith v. State, 822 N.E.2d 193, 202-03



       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2594 | June 10, 2020   Page 18 of 19
       (Ind. Ct. App. 2005), trans. denied. Accordingly, Mother’s argument as to the

       award of attorney fees is waived.


[24]   Waiver notwithstanding, the trial court did not abuse its discretion in awarding

       attorney fees to Father or in the amount of the award. Mother’s actions

       prevented A.B. from being vaccinated pursuant to Father’s determination as

       A.B.’s sole legal custodian for medical decisions and pursuant to the trial

       court’s April 2019 Order, which forced Father to pursue a contempt action. At

       the time of the July 31, 2019 hearing, A.B. had still not received her

       vaccinations and school was to begin in less than two weeks, which she could

       not attend without receiving the vaccinations. At the hearing, Father’s counsel

       submitted an affidavit of attorney fees related to his contempt action against

       Mother and was allowed by the trial court to update the affidavit to include fees

       associated with the hearing. Mother did not object at that time to the fees and

       made no argument that an award of fees would be inappropriate due to income

       disparity. When the trial court found that Mother was in indirect contempt, it

       was within its discretion to order Mother to pay attorney fees as a sanction for

       her contempt. Bessolo, 966 N.E.2d at 731. The trial court was not required to

       expressly state the reasons for its determination or explicitly weigh the financial

       factors that bear on the reasonableness of the award. J.S., 62 N.E.3d at 9. The

       trial court did not abuse its discretion in its award of attorney fees to Father.


[25]   Affirmed.


       Najam, J., and Brown, J., concur.

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2594 | June 10, 2020   Page 19 of 19